 Case20-20425-GLT
Case  20-20425-GLT Doc
                    Doc5755-1   Filed
                            Filed     02/18/20
                                  02/19/20      Entered
                                             Entered     02/18/20
                                                     02/19/20     11:13:31
                                                              12:02:38      Desc
                                                                         Desc Main
                         Proposed
                           Document Order Page
                                            Page  11
                                               1 of of 1
                                                                              FILED
                                                                              2/19/20 9:26 am
                  IN THE UNITED STATES BANKRUPTCY COURT                       CLERK
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA                     U.S. BANKRUPTCY
                                                                              COURT - :'3$
IN RE:

VIDEOMINING CORPORATION,                          Bankruptcy No. 20-20425-GLT

              Debtor,                             Chapter 11

VIDEOMINING CORPORATION,                          Doc. No.

              Movant,                             Related to Doc. No. 1555

       vs.

NO RESPONDENT.


                                   ORDER OF COURT

       It is hereby ORDERED, ADJUDGED and DECREED that the time in which the

Debtor is to cure the deficiencies in its Petition is enlarged by a period of fourteen (14)

days, until March 3, 2020.




        2/19/20
Date: ________________                                _______
                                                            __
                                                            _____
                                                                ____
                                                                   _______
                                                                        _ _
                                                                        __ __
                                                                            _
                                                                            __________
                                                  _______________________________
                                                      ed Statess Bankruptcy
                                                  United         B nkruptcy Court Judge
                                                                 Ba
         cm: Robert Lampl, Esq.
